NO. 12-15-00072-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DANIEL JOSEPH MAVERO,                                     §   APPEAL FROM THE 114TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to tampering with physical evidence and was placed on deferred
adjudication community supervision for seven years. Ultimately, the State filed an application to
proceed to final adjudication. Thereafter, the trial court adjudicated Appellant guilty of the
offense and sentenced him to imprisonment for seven years.
         We have received the clerk’s record in this appeal, which includes the trial court’s
certification showing that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The
clerk’s record also includes a copy of the written waiver of Appellant’s right to appeal, which is
signed by Appellant and his counsel.
         On April 6, 2015, this court notified Appellant that the clerk’s record contains the
above-referenced trial court certification and waiver. Appellant was further advised that the
appeal would be referred to the court for dismissal unless, on or before April 16, 2015, an
amended trial court certification filed with this court showed Appellant’s right to appeal. We
have not received an amended trial court certification, and Appellant has not otherwise responded
to this court’s April 6, 2015 notice. Accordingly, the appeal is dismissed for want of jurisdiction.
See TEX. R. APP. P. 25.2(d).
Opinion delivered April 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           APRIL 30, 2015


                                        NO. 12-15-00072-CR


                                  DANIEL JOSEPH MAVERO,
                                          Appellant
                                             V.
                                   THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0027-13)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.